             Case 1:20-cv-02263-YK Document 7 Filed 02/03/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CHARLES A. ZITO, III,                               :
    Plaintiff                                       :       No. 1:20-cv-02263
                                                    :
        v.                                          :       (Judge Kane)
                                                    :       (Magistrate Judge Carlson)
DEUTSCHER QUARTET CLUB, et al.,                     :
    Defendants                                      :

                                               ORDER

        Before the Court in the above-captioned action is the December 8, 2020 Report and

Recommendation of Magistrate Judge Carlson (Doc. No. 5), recommending that the Court: (1)

dismiss Plaintiff Charles A. Zito (“Plaintiff”)’s complaint for failure to state a claim upon which

relief may be granted; (2) deny Plaintiff leave to file an amended complaint in this Court; (3) and

grant Plaintiff leave to refile his state law breach of contract action in the Court of Common

Pleas of Dauphin County (id. at 13).1 No timely objections to the Report and Recommendation

have been filed.

        ACCORDINGLY, on this 3rd day of February 2021, upon independent review of the

record and the applicable law, IT IS ORDERED THAT:

        1.      The Court ADOPTS the Report and Recommendation (Doc. No. 5) of Magistrate
                Judge Carlson;

        2.      Plaintiff’s complaint is DISMISSED WITHOUT PREJUDICE to his right to
                refile his state law breach of contract action in the Dauphin County Court and


1
   Magistrate Judge Carlson’s Report and Recommendation acknowledges that before dismissing
a complaint under the screening provisions of 28 U.S.C. § 1915, the Court must generally grant
the plaintiff leave to amend his or her complaint unless amendment would be inequitable or
futile. See Grayson v. Mayview State Hosp., 293 F.3d 103, 114 (3d Cir. 2002) (Doc. No. 5 at
12-13.) Here, leave to amend would be futile because “the factual and legal grounds proffered
in support of the complaint make it clear that the plaintiff has no right to relief in federal court . .
. .” (Doc. No. 5 at 12.) As Judge Carlson notes, Plaintiff’s breach-of-contract claims do not
give rise to federal question jurisdiction, and Plaintiff cannot invoke diversity jurisdiction
because Plaintiff and Defendants all reside in Pennsylvania. (Id. at 11.)
     Case 1:20-cv-02263-YK Document 7 Filed 02/03/21 Page 2 of 2




       DISMISSED WITH PREJUDICE to his right to file an amended complaint in
       this Court; and

3.     The Clerk of Court is directed to CLOSE this case.


                                            s/ Yvette Kane
                                           Yvette Kane, District Judge
                                           United States District Court
                                           Middle District of Pennsylvania
